MANDATE

                                Court of Appeals
                            First District of Texas
                                 NO. 01-14-00855-CR

                    NICOLAS WARREN THOMPSON, Appellant
                                          V.
                          THE STATE OF TEXAS, Appellee

      Appeal from the 177th District Court of Harris County (Tr. Ct. No. 1390979)

TO THE 177TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

      Before this Court, on the 29th day of January, 2015, the cause upon appeal to
revise or to reverse your judgment signed on October 13, 2014 was determined. This
Court made its order in these words:

      After due consideration, the Court grants the motion to dismiss this appeal
      filed by the appellant, Nicolas Warren Thompson. It is therefore
      CONSIDERED, ADJUDGED, and ORDERED that the appeal be
      dismissed. It is further ORDERED that this decision be certified below for
      observance.
      Judgment rendered January 29, 2015.
      Judgment rendered by panel consisting of Chief Justice Radack and Justices
      Bland and Huddle.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




April 3, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT